DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3-8, 10, 12-14, and 16-21 are pending in the application.  Claims 2, 9, 11, 15, 22, and 23 have been canceled.  Claims 14 and 16-20 have been withdrawn from consideration.  Claims 1, 8, 12, and 13 have been amended.

Information Disclosure Statement
The information disclosure statements (IDS) submitted 12/8/21, 3/8/22, 4/26/22, and 5/11/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As amended, the last five lines of claim 8 read: “a band disposed on the constrained proximal end region of the tubular structure and a center of the approximate half toroid shaped braided mesh and the elongated embolic coil and is configured to constrain an end of the approximate half toroid shaped braided mesh to an expanded state, the band inhibiting expansion of the approximate half toroid shaped braided mesh.”  The wording of this section of the claim is unclear, which has rendered the claim indefinite.  It is unclear how the band would constrain the half toroid shaped braided mesh to an expanded state if the band is inhibiting expansion of the braided mesh as claimed.  For examination purposes, the Examiner has assumed that the claim is intended to read:  --a band disposed on the constrained proximal end region of the tubular structure, a center of the approximate half toroid shaped braided mesh, and the elongate coil, wherein the band is configured to constrain an end of the approximate half toroid shaped braided mesh to a constrained state, the band inhibiting expansion of the approximate half toroid shaped braided mesh--.  Appropriate correction is required.
Claims 10, 12, and 13 are dependent on claim 8, thus have also been rendered indefinite.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hewitt et al. (US 2016/0249935 A1) (“Hewitt”).
Regarding claim 1, Hewitt discloses (Figures 33-35B) an implant comprising: an embolic coil (1704); an occluding portion (1702); a closure mechanism (1729) in communication with, and defining a boundary between, the embolic coil and the occluding portion; and a detachment feature configured to detachably attach the implant to a delivery system (paragraphs 0205-0206), wherein the implant is movable from a delivery configuration sized to traverse through a lumen of a catheter (1761) to an implanted configuration sized to secure within an aneurysm (Figures 34B, 35B), wherein in the delivery configuration:
the embolic coil extends proximally from a distal end of the implant to the closure mechanism (Figure 33), the occluding portion extends proximally from the closure mechanism (Figure 33), comprises an open end encircling the embolic coil, and the detachment feature is attached to the delivery system (paragraphs 0205-0206), and wherein in the implanted configuration:
the embolic coil is sized to wind in a complex coiled shape within a sac of the aneurysm and capable of filling a majority of the sac (Figures 34A-35B), the occluding portion is sized and capable of contacting a wall of the aneurysm and occlude at least a portion of a neck of the aneurysm (Figures 34B, 35B), and the detachment feature is detached from the delivery system (paragraphs 0205-0206).
In Figures 33-35B, Hewitt fails to disclose that the occluding portion comprises a fold approximate a proximal end of the implant, wherein the occluding portion extends distally to encompass the closure mechanism and a portion of the embolic coil.  Hewitt also fails to disclose that the occluding portion comprises an approximate half toroid shape with a center connected to the closure mechanism.  However, Hewitt discloses that the occluding portion (1702) can have a globular or other shape (paragraph 0203).
In an alternate embodiment presented in Figures 57A-60, Hewitt teaches an implant (2140) comprising a closure mechanism (2150) and an occluding portion (2142).  Hewitt teaches that the occluding portion extends proximally of the closure mechanism, comprises a fold approximate the proximal end of the implant (Figures 57A-57C depict the fold of the occluding portion to fit within the sac of an aneurysm) , extends distally to encompass the closure mechanism, and comprises an open end encircling the closure mechanism.  Hewitt teaches (Figure 57C) that the occluding portion (2142) comprises a shape that approximates a half toroid with a center connected to the closure mechanism.  Hewitt teaches that the occluding portion has a shape and a relatively small porosity configured to be placed at an entry portion or neck portion of a vascular defect, and to promote occlusion of the vascular defect (paragraphs 0217 and 0226).

    PNG
    media_image1.png
    424
    434
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the occluding portion disclosed in the embodiment presented in Figures 33-35B of Hewitt to comprise a fold approximate a proximal end of the implant and an approximate half toroid shape with a center connected to the closure mechanism, as taught in the embodiment presented in Figures 57A-60 of Hewitt, such that the occluding portion extends distally to encompass the closure mechanism and a portion of the embolic coil.  Hewitt discloses that the occluding portion in Figures 33-35B can have a “globular or other shape” (paragraph 0203).  Hewitt teaches that an occluding portion having a fold approximate a proximal end of the implant and extending distally to approximate half-toroidal shape provides a shape that approximates the anatomy of an aneurysm and that is suitable to be placed at an entry portion or neck portion of a vascular defect, and to promote occlusion of the vascular defect (paragraphs 0217 and 0226).
Regarding claim 3, the combined teaching of Hewitt teaches that the occluding portion comprises a tubular braid (Figures 27, 28; paragraphs 0134, 0180-0193, 0217, 0226).
Regarding claim 4, the combined teaching of Hewitt teaches that in the implanted configuration, the occluding portion forms a cup shape such that the open end defines a ridge of the cup shape, and the closure mechanism is positioned approximate a trough of the cup shape (see Figures 33 and 57C annotated below).

    PNG
    media_image2.png
    424
    437
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    687
    346
    media_image3.png
    Greyscale

Regarding claim 5, the combined teaching of Hewitt teaches that in the implanted configuration, the occluding portion comprises a braided mesh comprising pores sized to inhibit blood flow into the aneurysm (paragraphs 0217 and 0226).
Regarding claim 6, the combined teaching of Hewitt teaches (Figures 34A-35B and 57A-57C) that the occluding portion is capable of anchoring to the aneurysm wall and inhibiting the embolic coil from exiting the aneurysm sac.
Regarding claim 7, the combined teaching of Hewitt teaches (Figure 33) that in the implanted configuration, the embolic coil comprises a length measurable from the distal end (1721) of the implant to the closure mechanism (1729) and a substantially uniform circumference along a majority of the length (Figure 33, paragraph 0203).
Regarding claim 8, Hewitt discloses (Figures 33-35B) an implant suitable for endovascular treatment of an aneurysm in a patient, the implant comprising: a substantially tubular structure movable from a collapsed condition to an expanded condition (Figures 33, 34B, 35B), comprising dimensions in the collapsed condition suitable for insertion through vasculature of the patient and through a neck of the aneurysm (Figures 34A-35B), and comprising a shape in the expanded condition capable of contacting an interior wall of the aneurysm; an elongated embolic coil (1704) attached to the tubular structure and extending distally therefrom, the elongated coil capable of being encircled by the tubular structure when the tubular structure is in the collapsed condition and bendable to loop in a complex coiled shape within a sac of the aneurysm (paragraph 0203); and 3124430790Docket No.: 243382.000123Response to Office ActionApp. No. 16/366,115dated December 9, 2022a band (1729) disposed on a constrained region of the tubular structure, the band inhibiting expansion of the braided mesh.
In Figures 33-35B, Hewitt fails to disclose the substantially tubular structure comprising a constrained proximal end region and an open distal end region, the tubular structure comprising an approximate half toroid shaped braided mesh in the expanded condition capable of contacting an interior wall of the aneurysm approximate the open distal end region and converging approximate a center of the neck of the aneurysm approximate the constrained proximal end region.  Hewitt fails to disclose a band disposed on the constrained proximal end region of the tubular structure, a center of the approximate half toroid shaped braided mesh, and the elongated embolic coil, wherein the band is configured to constrain an end of the approximate half toroid shaped braided mesh to a constrained state, the band inhibiting expansion of the approximate half toroid shaped braided mesh.  However, Hewitt discloses that the substantially tubular structure (1702) can have a globular or other shape (paragraph 0203).
In an alternate embodiment presented in Figures 57A-60, Hewitt teaches an implant (2140) comprising a substantially tubular structure (paragraphs 0134, 0180-0193, 0217, 0226) comprising a constrained proximal end region and an open distal end region (see Figure 57C annotated below), the tubular structure movable from a collapsed condition to an expanded condition, comprising dimensions in the collapsed condition suitable for insertion through vasculature of the patient and through a neck of an aneurysm (Figures 57A-57C), and comprising an approximate half toroid shaped braided mesh in the expanded condition capable of contacting an interior wall of the aneurysm approximate the constrained proximal end region (Figures 57A-57C).  Hewitt teaches a band (2150) disposed on the constrained proximal end region of the tubular structure and a center of the approximate half toroid shaped braided mesh, wherein the band is configured to constrain an end of the approximate half toroid shaped braided mesh to a constrained state, the band inhibiting expansion of the approximate half toroid shaped braided mesh.  Hewitt teaches that half toroid shaped braided mesh has a shape and a relatively small porosity configured to be placed at an entry portion or neck portion of a vascular defect, and to promote occlusion of the vascular defect (paragraphs 0217 and 0226).

    PNG
    media_image4.png
    453
    479
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the substantially tubular structure disclosed in Figures 33-35B of Hewitt to comprise a constrained proximal end region and an open distal end region, the tubular structure comprising an approximate half toroid shaped braided mesh in the expanded condition capable of contacting an interior wall of the aneurysm approximate the open distal end region and converging approximate a center of the neck of the aneurysm approximate the constrained proximal end region and a band disposed on the constrained proximal end region of the tubular structure, a center of the approximate half toroid shaped braided mesh, and the elongated embolic coil, wherein the band is configured to constrain an end of the approximate half toroid shaped braided mesh to a constrained state, the band inhibiting expansion of the approximate half toroid shaped braided mesh, as taught in the embodiment presented in Figures 57A-60 of Hewitt.  Hewitt discloses that the occluding portion in Figures 33-35B can have a “globular or other shape” (paragraph 0203).  These modifications would provide a shape that approximates the anatomy of an aneurysm and that is suitable to be placed at an entry portion or neck portion of a vascular defect, and to promote occlusion of the vascular defect (paragraphs 0217 and 0226).
Regarding claim 10, the combined teaching of Hewitt teaches that the tubular structure comprises a braid (Figures 27, 28; paragraphs 0134, 0180-0193, 0217, 0226).
Regarding claim 12, the combined teaching of Hewitt teaches that the approximate half toroid shaped braided mesh comprises pores sized to inhibit blood flow into the aneurysm (paragraphs 0217, 0226).
Regarding claim 13, the combined teaching of Hewitt teaches (Figures 34A-35B and 57A-57C) that the approximate half toroid shaped braided mesh is capable of anchoring to the aneurysm wall and inhibiting the embolic coil from exiting the aneurysm sac.





Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hewitt et al. (US 2016/0249935 A1) (“Hewitt”) as applied to claim 1 above, and further in view of Prom (US 2014/0257361 A1).
Regarding claim 21, the combined teaching of Hewitt teaches that the implant comprises a detachment feature and is detached from its delivery apparatus (1732b/1732c) after implantation within an aneurysm.  However, the combined teaching of Hewitt fails to teach that the detachment feature comprises a band.  
In the same field of endeavor, Prom teaches (Figures 1-4B) an implant comprising a detachment feature (16) configured to detachably attach the occlusive implant (10) to a delivery system (22; Figure 4A, paragraph 0056).  Prom teaches that the detachment feature (16) comprises a band (28).  Prom teaches that the detachment feature comprising band facilitates more accurate deployment at a target site.  For instance, the delivery system (22), while engaged with the detachment feature (28), may be maintained stationary while an outer delivery catheter is withdrawn to unsheathe the occlusive implant (10) and allow the occlusive implant (10) to expand from its constrained configuration towards its expanded configuration. Thus, engagement between the delivery system and the detachment feature may allow the occlusive implant to be securely positioned at a desired location while being deployed (paragraph 0058).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the implant taught by Hewitt to comprise a detachment feature comprising a band, as taught by Prom. This modification would allow the implant to be securely positioned at a desired location while being deployed to facilitate more accurate deployment at a target site (Prom, paragraph 0058).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-8, 10, 12-14, and 16-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D.K/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        June 21, 2022